              Case 1:19-cv-00773-LJL Document 50 Filed 05/15/20 Page 1 of 8


                              LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                            420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                     T: 212.792-0048 • E: Jason@levinepstein.com

                                                                                                    May 15, 2020
Via Electronic Filing
The Honorable Judge Lewis J. Liman
U.S. District Court Southern District of New York
500 Pearl St.
New York, NY 10007-1312

                  Re:      El Aalaoui v. Lucky Star Gourmet Deli Inc. et al
                           Case No.: 19-cv-00773

         Dear Honorable Judge Liman:

       This law firm has recently been engaged by Defendants 305 Grocery Deli Corp., Omar
Allhabi and Hamdi Allhabi (collectively, the “Defendants”), in the above-referenced action.

       Pursuant to Your Honor’s Individual Motion Practice Rules 1(B), this letter respectfully
serves to request a pre-motion telephonic conference on Defendants’ contemplated Order to
Show Cause to Vacate the Default Judgment entered on April 16, 2020 [Dckt. No. 48] (the
“Default Judgment”) pursuant to Rule 60(b) of the Federal Rules of Civil Procedure (“Fed. R.
Civ. Pro”), and to temporarily restrain Plaintiff from enforcing or collecting upon the Default
Judgment pursuant to Fed. R. Civ. Pro. 65(b).

        This letter further respectfully serves to request an emergency hearing at which Plaintiff
is required to personally participate via teleconference so that the Court can make the
determination of whether it is proper to dismiss the case pursuant to Fed. R. Civ. Pro. 411, in
light of the Notice of Settlement filed on February 28, 2020 [Dckt. No. 31]. While we appreciate
that this is an unusual request, it appears that a settlement had been achieved directly between the
Plaintiff and certain of the named defendants in this action.

         I.       Legal Standard

         Motions to vacate default judgments “are to be granted liberally” in light of the fact that
default judgments are “disfavored in the Second Circuit.” Global Gold Mining, LLC v. Ayvazian,
983 F.Supp.2d 378, 383-84 (S.D.N.Y. 2013); State Street, 374 F.3d at 168; accord Star Asia
Int'l, Inc. and Star Asia Customs, Trade & Sec., Inc., v. Old Dominion Footwear, Inc., et al.,
2019 WL 2371632, at *1 (S.D.N.Y. 2019). In deciding a motion to set aside a default judgment,
“doubts must be resolved in favor of the party seeking relief from the judgment in order to
ensure that to the extent possible, disputes are resolved on their merits.” New York v. Green, 420
F.3d 99, 104 (2d Cir. 2005) (citing Powerserve Int'l, Inc. v. Lavi, 239 F.3d 508, 514 (2d Cir.
2001)); accord Levy v. Nierman, 2019 WL 147462, at *2 (S.D.N.Y. 2019). Therefore, when


1
 “…an action may be dismissed at the plaintiff's request only by court order, on terms that the court considers
proper.” Fed. R. Civ. Pro. 41(a)(2).

                                                          1
          Case 1:19-cv-00773-LJL Document 50 Filed 05/15/20 Page 2 of 8



considering the Defendants' contentions, the Court “accepts as true” Defendants' assertions.
Getty Properties Corp., 2017 WL 1498041, at *3.”

       Fed. R. Civ. P. 60(b) provides that a court may relieve a party or its legal representative
from a final judgment for the following reasons:

       (1) mistake, inadvertence, surprise, or excusable neglect… (4) the judgment is
       void; (5) the judgment has been satisfied, released, or discharged…or applying it
       prospectively is no longer equitable; or (6) any other reason justifying relief.

       Fed. R. Civ. P. 60(b). In the instant case, each of the foregoing subsections of Rule 60(b)
warrants vacatur of the Default Judgment because:

       1. Defendants were under the impression that the action had been dismissed following
          the consummation of a settlement agreement duly executed and notarized by Plaintiff,
          in the presence of a Notary Public on or around January 20, 2020. [See Dckt. No. 31];

       2. Defendants were never properly served with: (i) Your Honor’s February 14, 2020
          Order; (ii) Plaintiff’s March 10, 2020 letter motion to reopen the action; (iii) Your
          Honor’s March 11, 2020 Order; (iv) Plaintiff’s Motion for Default Judgment; or (v)
          Notice of the April 16, 2020 Teleconference. [See Dckt. Nos. 29, 34]; and

       3. Defendants were never properly served with the Summons and Complaint, pursuant
          to FRCP 4(e) or CPLR § 308.

   A. “Mistake, Inadvertence, Surprise, or Excusable Neglect” Exists Under Fed. R. Civ.
      Pro. 60(b)(1)

       The “excusable neglect” standard is guided by three principal factors: “(i) whether the
default was willful; (ii) whether the defendant demonstrates the existence of a meritorious
defense; and (iii) whether, and to what extent, vacating the default will cause the non-defaulting
party prejudice.” White Plains Hous. Auth. v. Getty Properties Corp., 2017 WL 1498041, at *3
(S.D.N.Y. 2017) (citing State Street Bank & Trust Co. v. Inversiones Errazuriz Limitada, 374
F.3d 158, 166167 (2d Cir. 2004)).

               i.     Defendants’ Default was not Willful

        As explained in detail further below, Defendants’ failure to answer the complaint clearly
falls within the realm of excusable neglect.

       First, Defendants were never properly served with the Summons and Complaint See
Section B, infra.

      Second, after receiving constructive notice of the lawsuit, Defendants contacted Plaintiff,
who communicated an intention to dismiss the case. [See Dckt. No. 31].



                                                2
          Case 1:19-cv-00773-LJL Document 50 Filed 05/15/20 Page 3 of 8



       On or around January 20, 2020, the parties entered into a settlement agreement, attested
to before Alberto Curi, Jr., a Notary Public qualified in the State of New York. The settlement
agreement was subsequently filed with the Court on February 28, 2020. [Dckt. No. 31].

        After Plaintiff’s counsel moved to reopen the action on March 10, 2020 [Dckt. No. 33],
the President of the United States declared a national emergency, the Governor of New York
banned large gatherings and issued a stay-at-home mandate, and the Centers for Disease Control
and Prevention and other public health authorities advised taking precautions to reduce the
possibility of exposure to the novel Coronavirus. In re Coronavirus/COVID-19 Pandemic [M10-
468, 20-MISC-00155].

       Beginning on or around March 10, 2020, Defendants – who are at high risk of COVID-19
– were home-bound. Despite this critical fact, Plaintiff’s counsel proceeded to serve Defendants
with copies of essential Court Orders and filings, exclusively through USPS snail mail to the
following address: 305 East 181st Street, Bronx, New York 10457. [See Dckt. Nos. 35, 36, 41,
46, 47]. As explained in Section B, infra, the 305 East 181st Street address was neither
individual defendants, “actual place of business, dwelling house or usual place of abode”,
rendering it ineffective for purposes of service of process.

              ii.     Defendants have a Meritorious Defense

         “In order to make a sufficient showing of a meritorious defense in connection with a
motion to vacate a default judgment, the defendant need not establish his defense conclusively,
but he must present evidence of facts that, if proven at trial, would constitute a complete
defense.” Mason Tenders Dist. Council of Greater New York v. WTC Contracting, Inc., 2011
WL 4348152 (S.D.N.Y. 2011) (quoting State Street Bank and Trust Co. v. Inversiones Errazuriz
Limitada, 374 F.3d 158, 166–67 (2d Cir.2004)). The defendants must “articulate a defense with a
degree of specificity which directly relates that defense to the allegations set forth in the
plaintiff’s pleadings and raises a ‘serious question’ as to the validity of those allegations.”
Johnson v. New York Univ., 324 F.R.D. 65, 72 (S.D.N.Y. 2018).

        This is an action under the Fair Labor Standards Act (“FLSA”) and the New York State
Labor Law (“NYLL”) brought by one (1) individual against their former employer for alleged
violations of federal and state minimum wage, overtime, and recordkeeping violations.

        The individual defendant Omar Allhabi owns and operates one small deli where the
Plaintiff worked as a general worker. According to the underlying complaint filed on January 25,
2019 [Dckt. No. 1] (the “Complaint”), Plaintiff worked at the business as follows:

              Plaintiff                   Start          End       Hours per      “Credited”
                                                                    Week          Weekly Pay
                                        5/22/2016     8/1/2018        84            $600
      Mohammed El Aalaoui



                                               3
           Case 1:19-cv-00773-LJL Document 50 Filed 05/15/20 Page 4 of 8



        The Complaint alleges the following causes of action:

        FIRST:          Unpaid minimum wages and overtime wages under the FLSA;

        SECOND:         Unpaid minimum wages, overtime wages, and spread-of-hours pay under
                        the FLSA; and

        THIRD:          Failure to provide wage statements and wage notices under the NYLL and
                        wage theft-prevention act.

       At bottom, this case does not belong in federal court because the Plaintiffs cannot satisfy
the elements for an FLSA overtime claim because the business, a small deli, (i) does not use
goods or participate in any meaningful way in “interstate commerce” and (ii) the business falls
well below the “enterprise coverage” liability threshold, both of which are fatal to the over-time
component of an FLSA claim.

        Next, Plaintiff’s claim for minimum wage violations and spread-of-hours contradict the
allegations in the boilerplate Complaint.

        Plaintiff chooses to apply the calculation contained in § 142-2.5 of 12 NYCRR 142
(Minimum Wage Order for Miscellaneous Industries and Occupations), to arrive at a derived
regular rate of pay of $15.00 per hour for the relevant period. [See Dckt. Nos. 38 at ¶ 32, 39 at ¶
12]. This amount reflects a substantial premium above the prevailing minimum wage in the
relevant years 20162 ($9.00), 20173 ($11.00), and 20184 ($13.00). There is no question, then, that
Plaintiff was paid an hourly rate equal to or above the prevailing minimum wage for each year
employed. Thus, Plaintiff’s claim for minimum wage violations are meritless, and contradict the
allegations in the boilerplate Complaint

       As a matter of law, if an employee is paid at a regular hourly rate that is in excess of the
applicable minimum wage, as Plaintiff alleges here, the employee is not entitled to a spread-of-
hours payment. See, Zubair v. Entech Engineering P.C., 808 F.Supp.2d 592 (S.D.N.Y. 2011)
(spread-of-hours claim only applicable to employees being paid minimum wage); Espinosa v.
The Delgado travel Agency, Inc. 2007 WL 656271 (S.D.N.Y. 2007) (spread-of-hours pay is not
applicable when employee is paid above minimum wage).

       Furthermore, Plaintiff cannot show that Hamdi Allhabi was Plaintiff’s “employer” under
the FLSA or NYLL.

        In making the determination of individual liability under the FLSA or NYLL, a court
should consider the totality of the circumstances that constitute the economic reality of the
employer-employee relationship. Factors that bear on the economic realities of the employer-
employee relationship include, but are not limited to, whether the individual defendant has the
authority to: (1) hire and fire employees; (2) supervise and control employees’ work schedules or
2
  See 12 NYCRR 142 § 142-2.1, as amended Effective December 31, 2013.
3
  See 12 NYCRR 142 § 142-2.1, as amended Effective October 6, 2017.
4
  See id.

                                                    4
          Case 1:19-cv-00773-LJL Document 50 Filed 05/15/20 Page 5 of 8



conditions of employment; (3) determine the rate and method of payment for employees; and (4)
maintain employment records for employees. No one of these factors standing alone is
dispositive.

         Courts must take additional considerations into account when a plaintiff seeks to hold an
individual liable for labor law violations. When assessing whether an individual within a
company that undisputedly employs a worker is personally liable for damages as that worker’s
employer, courts apply the four-factor test mentioned above also consider other factors bearing
upon the overarching concern of whether the alleged employer possessed the power to control
the workers in question. The most salient of these other factors is operational control – i.e. an
individual defendant’s possession of control over a company’s actual operations in a manner that
relates to a plaintiff’s employment. “A person exercises operational control over employees if his
or her role within the company, and the decisions it entails, directly affect the nature or
conditions of the employees' employment.”

        Here, there is no legal or evidentiary basis to support a finding of individual liability
against Hamdi Allhabi. Yu Y. Ho v. Sim Enterprises, Inc., 2014 WL 1998237, at *11 (S.D.N.Y.
2014). He never exercised operational control over the business’s day-to-day functions, nor did
he exercise control over the nature or the structure of any employment relationships.

       Lastly, Plaintiff’s allegations of a seven-day, 84 hours per week schedule beginning in
May 2016 are grossly exaggerated and are refuted by business records. Defendants intend to
introduce evidence establishing that: (i) they purchased the business from co-defendant Ahmed
Alzabidi and Lucky Star Gourmet Deli Inc.; (ii) that Plaintiff only worked at the deli located at
856 East 180th Street, Bronx, New York, 10460, and not at the other location identified at the
Complaint; and (iii) that Plaintiff was properly compensated for all hours worked under the
FLSA and NYLL pursuant to, inter alia, 29 C.F.R. § 778.400.

       Under the FLSA, the “regular rate” is determined by “dividing an employee's total
remuneration for employment – except statutory exclusions – in any workweek by the total
number of hours actually worked.” 29 C.F.R. § 778.109 (emphasis added). The statutory
exclusions to the method of calculation of the straight-time hourly wage calculation under the
FLSA are contained in Section 7(g)(3) of the Act. Section 7(g)(3) of the Act provides the
following exception from the provisions of Section 7(a):

       (g) No employer shall be deemed to have violated subsection (a) by employing
       any employee for a workweek in excess of the maximum workweek applicable to
       such employee under such subsection if, pursuant to an agreement or
       understanding arrived at between the employer and the employee before
       performance of the work, the amount paid to the employee for the number of
       hours worked
       *****
       (3) is computed at a rate not less than one and one-half times the rate established
       by such agreement or understanding as the basic rate to be used in computing
       overtime compensation thereunder: Provided, That the rate so established shall be
       authorized by regulation by the Secretary of Labor as being substantially


                                                5
           Case 1:19-cv-00773-LJL Document 50 Filed 05/15/20 Page 6 of 8



        equivalent to the average hourly earnings of the employee, exclusive of overtime
        premiums, in the particular work over a representative period of time; and if (1)
        the employee's average hourly earnings for the workweek exclusive of payments
        described in paragraphs (1) through (7) of subsection (e) are not less than the
        minimum hourly rate required by applicable law, and (ii) extra overtime
        compensation is properly computed and paid on other forms of additional pay
        required to be included in computing the regular rate.

29 C.F.R. § 778.400 (emphasis added).

        Here, the Parties had an understanding that Plaintiff’s weekly pay was intended to cover
Plaintiff’s straight-time hours and any overtime hours he may have worked.

       This understanding of the salary arrangement can be inferred from the entire course of the
employment history, and will be further established on the testimonial evidence of Plaintiff, the
individual Defendant, and Plaintiff’s co-workers.

                 iii.    Plaintiff Would Not be Prejudiced

        “The final factor a court must consider on a Rule 60(b) motion is whether and to what
extent vacating the default judgment will prejudice the non-defaulting party.” Green, 420 F.3d at
110. “Delay standing alone does not establish prejudice.” Enron Oil Corp. v. Diakuhara, 10 F.3d
90, 98 (2d Cir. 1993); accord PMJ Capital Corp. v. Bauco, 2018 WL 485973, at *6 (S.D.N.Y.
2018).

       Plaintiff has not shown that he will suffer the type or extent of prejudice that would
warrant the denial of the motion to vacate the default. The third factor weighs in favor of
Defendants.

    B. The Judgment is Void Under Fed. R. Civ. Pro. 60(b)(4) Because this Court Lacks
       Personal Jurisdiction Over the Individual Defendants

        A court may set aside a judgment pursuant to Federal Rule of Civil Procedure 60(b)(4)
where the judgment is void. Fed.R.Civ.P. 60(b)(4). “If a court enters a judgment by default in the
absence of personal jurisdiction, the judgment is void within the meaning of Rule 60(b)(4).” Ahn
v. Inkwell Publ'g Solutions, Inc., 2013 U.S. Dist. LEXIS 86706, at *7 (S.D.N.Y. 2013) (citation
and quotation marks omitted). When either subject matter or personal jurisdiction is contested
under Rule 60(b)(4), the burden of proof is properly placed on the party asserting that
jurisdiction existed. Triad Energy Corp. v. McNell, 110 F.R.D. 382, 385 (S.D.N.Y. 1986) (citing
Leab v. Streit, 584 F.Supp. 748, 754 (S.D.N.Y. 1984)).

        Here, Plaintiff failed to properly serve the individual defendants pursuant to Fed. R. Civ.
Pro. 4(e)5.
5
  (e) Serving an Individual Within a Judicial District of the United States. …[A]n individual…may be served in
a judicial district of the United States by… (2) doing any of the following:
          (A) delivering a copy of the summons and of the complaint to the individual personally;

                                                      6
            Case 1:19-cv-00773-LJL Document 50 Filed 05/15/20 Page 7 of 8



       Plaintiff attempt to effect service in this case by leaving a copy of the summons and
complaint with an unnamed person at the address located at 305 East 181st Street, Bronx, NY
10457, and by mailing copies to that address. [See Dckt. Nos. 15, 16].

        It is undisputed that the individual defendants were never personally served. Nor were the
individual defendants served by leaving copies of the summons and complaint at a location
qualifying as their “dwelling house or usual place of abode.” Thus, service was not affected
pursuant to Fed. R. Civ. Pro. Rule 4(e).

        Tellingly, Exhibit “J” to Plaintiff’s Declaration in Support of Motion for Default
Judgment [Dckt. No. 38-10], is a .pdf that Plaintiff’s counsel refers to as a “timesheet reflecting
[his] work in this matter.” In a stunning admission, Plaintiff’s counsel notes that he spent a
combined total of one hour researching service of process in this action. The entry dated January
28, 2019 notes that Plaintiff’s counsel spent 30 minutes researching “individual defendants place
of residence”. [See id.] However, it is undisputed here that Plaintiff never attempted to serve the
individual defendants at their residence. Plaintiff’s counsel’s own admissions underscore that
service of process in this action was wholly improper.

        Nor was service of process effected pursuant to CPLR § 308, which provides, in relevant
part, as follows:

         Personal service upon a natural person shall be made by any of the following methods:

         2. by delivering the summons within the state to a person of suitable age and
         discretion at the actual place of business, dwelling place or usual place of abode of
         the person to be served and by mailing the summons to the person to be served at
         his last known residence....

        CPLR § 308. The threshold issue, here, is that 305 East 181st Street, Bronx, NY 10457
was neither individual defendant’s “actual place of business”. The individual defendants will
affirm that they did not work at the deli located at 305 East 181st Street, Bronx, NY 10457. For
that same reason, the summons and complaint were not delivered to a person of “suitable age and
discretion.” The affidavits of service reflect attempted service on “John Doe” (Co-Worker). [See
Dckt. Nos. 15, 16]. However, neither individual defendant worked at that premises. Therefore,
the attempted service on another individual who purportedly held himself out to be a co-worker
was improper.




         (B) leaving a copy of each at the individual's dwelling or usual place of abode with someone of
         suitable age and discretion who resides there; or
         (C) delivering a copy of each to an agent authorized by appointment or by law to receive service
         of process.

Fed. R. Civ. Pro 4(e).

                                                         7
             Case 1:19-cv-00773-LJL Document 50 Filed 05/15/20 Page 8 of 8



   C. Plaintiff Must be Temporarily Restrained from Enforcing the Default Judgment

        Under Fed. R. Civ. Pro. 65(b), this Court may restrain a party or any other persons from
actions which might irreparably harm another party. In the instant case, the seizure of assets from
Defendants would make it impossible for their business to function and earn income.

      It would be detrimental to their ability to satisfy any judgment in the unlikely event one is
awarded against them once all the facts surrounding this litigation are fully vetted.

       The Default Judgment amount of $275,391.96 would wipe out Defendants.

       II.      Conclusion

       For the reasons set forth above, Defendants respectfully request: (i) a pre-motion
telephonic conference on Defendants’ anticipated Order to Show Cause to Vacate the Default
Judgment pursuant to Fed. R. Civ. Pro. Rule 60(b), and to temporarily restrain Plaintiff from
enforcing or collecting upon the Default Judgment pursuant to Fed. R. Civ. Pro. 65(b); and (ii) a
hearing at which Plaintiff is ordered to personally attend so that the Court may determine
whether an action may be dismissed “by court order, on terms that the court considers proper,”
pursuant to Fed. R. Civ. P. 41(a)(2).

       Thank you, in advance, for your time and attention to this matter.
                                             Respectfully submitted,
                                                     LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                     By: /s/ Jason Mizrahi
                                                         Jason Mizrahi, Esq.
                                                         420 Lexington Avenue, Suite 2525
                                                         New York, New York 10170
                                                         Tel. No.: (212) 792-0048
                                                         Email: Jason@levinepstein.com
                                                        Attorneys for Defendants 305 Grocery Deli
                                                        Corp., Omar Allhabi and Hamdi Allhabi




                                                 8
